PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/063,400
Filing Date: 18 Jun 2018
Appellant(s): LANGENBACH et al.



__________________
David R Price
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 26 October 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 January 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nanahara (U.S. Patent Publication 2010/0213758) in view of Lewis (U.S. Patent 7,322,373).
It should be noted that the citation to the Nanahara reference was mistyped in the previous rejections, however it was properly cited on the list of references cited by the examiner.  The scrivener’s error has been corrected above such that it is properly cited as U.S. Patent Publication 2010/0213758.
Regarding claim 1, Nanahara discloses a valve 100A for a high-pressure pump of a fuel injection system, the valve comprising a magnetic actuator (portion of valve 100A from the bottom of ring yoke 128 up, in the orientation of FIG. 2), which has a magnet coil 130, a magnet armature 116 configured to perform a stroke motion, and a pole core 120, wherein the magnet armature and the pole core together delimit a working air gap (g1), and the magnet armature is configured to come into contact at least indirectly (via first spring 122) with the pole core, wherein the valve also comprises a valve element 112 which is configured to be moved between an open position (FIG. 5C) and a closed position (FIG. 5A), and which is at least indirectly (See FIG. 2) in mechanical contact with the magnet armature (FIG. 2, 4, 5; Paragraph 74-84, and 90-94).
Nanahara is silent regarding at least one of a separate magnet armature insert (8) arranged in the magnet armature (10) and a separate pole core insert (24) arranged in the pole core (20) is provided in a region of contact of the magnet armature (10) with the pole core (20), such that the magnet armature (10) comes into contact with the pole core (20) via the at least one of a separate 
However, Lewis teaches an upper seal seat 72 positioned between a biasing spring 92 and a valve body 16 (FIG. 1-3; Col. 3 line 56-Col. 4 line 36).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nanahara, by adding a seal seat 72, as taught by Lewis, between the first spring 122 and sleeve 120 and separately between the first spring and the first armature 116, of Nanahara, for the purpose of reducing wear caused by rubbing the interior of the first armature and the sleeve against the outside of the sleeve by placing a component made of Teflon, which has a lower coefficient of friction than metals, between the components which will reduce the wear.
Regarding claim 12, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Nanahara further teaches the valve comprises the separate magnet armature insert (Lewis 72) arranged in the magnet armature (Nanahara 116) in the region of contact (Nanahara 116b, g1) of the magnet armature with the pole core (Nanahara 120) (Nanahara FIG. 2; Lewis FIG. 2).
Regarding claim 2, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Nanahara further teaches the magnet armature insert (Lewis 72) is introduced into a first recess (Nanahara 116b) in the magnet armature (Nanahara 116), said recess facing the pole core (Nanahara 120) (Nanahara FIG. 2; Lewis FIG. 2).
Regarding claim 5, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Nanahara further teaches the magnet armature insert (Lewis 72) is configured in such a way that the magnet armature insert (Lewis 72) projects from the first recess (Nanahara 116b) in the 
Regarding claim 3, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Nanahara further teaches the magnet armature insert (Lewis 72) has a first collar (Lewis 74) on the a side facing the pole core (Nanahara 120), said collar projecting in an axial direction from the a surface of the magnet armature (Nanahara 116) which faces the pole core (Nanahara 120) and/or said collar having a first enlarged outside diameter in comparison with the an outside diameter of the magnet armature insert (Lewis 72) in the a remaining region thereof (Nanahara FIG. 2; Lewis FIG. 2).
Regarding claim 6, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 3.
Nanahara further teaches the first collar (Lewis 74) of the magnet armature insert (Lewis 72) is supported in an axial direction on a first shoulder (top surface of Lewis valve body 16, equivalent to the top surface of Nanahara armature 116) of the magnet armature (Nanahara 116), said shoulder being formed circumferentially on the an inside diameter of the magnet armature (Nanahara 116) (the collar rest along the entirety of the top surface of armature 116, and therefore is on the inside diameter of the armature) (Nanahara FIG. 2; Lewis FIG. 2).
Regarding claim 8, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Nanahara further teaches the magnet armature insert (Lewis 72) is composed of a material which has a higher strength than the material of the magnet armature (Nanahara 116) (Teflon, the material of the insert, has a stronger resistance to corrosion than does the metal used for the armature) (Nanahara FIG. 2; Lewis FIG. 2).

Nanahara further teaches a material (Teflon) of the magnet armature insert (Lewis 72) is nonmagnetic (Lewis Col. 4 line 31-32).
Regarding claim 10, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Nanahara further teaches a second compression spring (Nanahara 122) projects into a second recess (inside Lewis 80) in the magnet armature insert (Lewis 72), wherein the second compression spring (Nanahara 122) is arranged between the magnet armature (Nanahara 116) and the pole core (Nanahara 120) and the second compression spring (Nanahara 122) exerts an axial and mutually opposed force on the magnet armature (Nanahara 116) and the pole core (Nanahara 120) (Nanahara FIG. 2; Lewis FIG. 2).
Regarding claim 13, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Nanahara further teaches the valve comprises the separate pole core insert (Lewis 72) arranged in the pole core (Nanahara 120) in the region of contact (Nanahara 116b, g1) of the magnet armature (Nanahara 116) with the pole core (Nanahara 120) (Nanahara FIG. 2; Lewis FIG. 2).
Regarding claim 4, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 13.
Nanahara further teaches the pole core insert (Lewis 72) has a second collar (Lewis 74) on the a side facing the magnet armature (Nanahara 116), said second collar projecting in an axial direction from a surface of the pole core (Nanahara 120) which faces the magnet armature (Nanahara 116) and/or said second collar having a second enlarged outside diameter in comparison with the an outside 
Regarding claim 7, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 4.
Nanahara further teaches the second collar (Lewis 74) of the pole core insert (Lewis 72) is supported in an axial direction on a third shoulder (top surface of Lewis valve body 16, equivalent to the bottom surface of Nanahara sleeve 120) of the pole core (Nanahara 120), said shoulder being formed circumferentially on an inside diameter of the pole core (Nanahara 120) (the collar rest along the majority of the bottom surface of sleeve 120, and therefore is on the inside diameter of the sleeve) (Nanahara FIG. 2; Lewis FIG. 2).
Regarding claim 14, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 13.
Nanahara further teaches the pole core insert (Lewis 72) is introduced into a third recess (Nanahara 120c) in the pole core (Nanahara 120), said recess facing the magnet armature (Nanahara 116) (Nanahara FIG. 2; Lewis FIG. 2).
Regarding claim 15, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 13.
Nanahara further teaches the pole core insert (Lewis 72) is composed of a material (Teflon) which has a higher strength than a material of the pole core (Nanahara 120) (Teflon, the material of the insert, has a stronger resistance to corrosion than does the metal used for the pole core) (Nanahara FIG. 2; Lewis FIG. 2).
Regarding claim 16, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 13.

Regarding claim 17, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 13.
Nanahara further teaches a second compression spring (Nanahara 122) projects into a fourth recess (inside Lewis 80) in the pole core insert (Lewis 72), wherein the second compression spring (Nanahara 122) is arranged between the magnet armature (Nanahara 116) and the pole core (Nanahara 120) and the second compression spring (Nanahara 122) exerts an axial and mutually opposed force on the magnet armature (Nanahara 116) and the pole core (Nanahara 120) (Nanahara FIG. 2; Lewis FIG. 2).
Regarding claim 18, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 13.
Nanahara further teaches a second compression spring (Nanahara 122) projects into a fourth recess (inside Lewis 80) in the pole core insert (Lewis 72) and is guided in the radial and/or axial direction, wherein the second compression spring (Nanahara 122) is arranged between the magnet armature (Nanahara 116) and the pole core (Nanahara 120) and the second compression spring (Nanahara 122) exerts an axial and mutually opposed force on the magnet armature (Nanahara 116) and the pole core (Nanahara 120) (Nanahara FIG. 2; Lewis FIG. 2).
Regarding claim 19, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Nanahara further teaches a second compression spring (Nanahara 122) projects into a second recess (inside Lewis 80) in the magnet armature insert (Lewis 72) and is guided in the axial direction, wherein the second compression spring (Nanahara 122) is arranged between the magnet armature (Nanahara 116) and the pole core (Nanahara 120) and the second compression spring 
Regarding claim 22, Nanahara discloses a valve 100A for a high-pressure pump of a fuel injection system, the valve comprising a magnetic actuator (portion of valve 100A from the bottom of ring yoke 128 up, in the orientation of FIG. 2), which has a magnet coil 130, a magnet armature 116 configured to perform a stroke motion, and a pole core 120, wherein the magnet armature and the pole core together delimit a working air gap (g1), and the magnet armature is configured to come into contact at least indirectly (via first spring 122) with the pole core, wherein the valve also comprises a valve element 112 which is configured to be moved between an open position (FIG. 5C) and a closed position (FIG. 5A), and which is at least indirectly (See FIG. 2) in mechanical contact with the magnet armature (FIG. 2, 4, 5; Paragraph 74-84, and 90-94).
Nanahara is silent regarding a separate magnet armature insert (8) arranged in the magnet armature (10) and a separate pole core insert (24) arranged in the pole core (20) is provided in a region of contact of the magnet armature (10) with the pole core (20), such that the magnet armature (10) comes into contact with the pole core (20) via the at least one of a separate magnet armature insert (8) arranged in the magnet armature (10) and a separate pole core insert (24) arranged in the pole core (20).
However, Lewis teaches an upper seal seat 72 positioned between a biasing spring 92 and a valve body 16 (FIG. 1-3; Col. 3 line 56-Col. 4 line 36).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nanahara, by adding a seal seat 72, as taught by Lewis, between the first spring 122 and sleeve 120 and separately between the first spring and the first armature 116, of Nanahara, for the purpose of reducing wear caused by rubbing the interior of the first armature and the sleeve against the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nanahara in view of Lewis, in further view of Marechal (U.S. Patent 9,970,399).
Regarding claim 11, Nanahara, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Nanahara is silent regarding the valve of Claim 1 operating in a pump.
Marechal teaches using a valve assembly 14 in a pump 10 (FIG. 1; Col. 5 line 19-30).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nanahara, by inserting the valve of Claim 1 into a pump, as taught by Marechal, for the purpose of providing an alternate environment, i.e. a pump, in which the valve will still function in its intended manner, thus providing additional functionality for the valve.

(2) Response to Argument
Applicant in the Appeal Brief filed 26 October 2020 makes the following arguments.
1a.)  Appellant argues: The Examiner’s combination of references is an egregious case of hindsight.
1b.)  Examiner’s response: In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. (See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971)).

Appellant further asserts that the references relied upon have nothing in common except they both exist within the broad category of valves.
In response to Applicant’s argument that Nanahara and Lewis are nonanalogous art, it has been held that the determination that a reference or references qualify as prior art for an obviousness determination under § 103 only when it is analogous to the claimed invention. Innovention Toys, LLC, v. MGA Entertainment, Inc., No. 2010-1290, slip op. at 12 (Fed. Cir. Mar. 21, 2011). The test for analogous art is twofold. First, if the reference is within the field of the inventor’s endeavor regardless of the problem addressed. If it is not, whether the reference is reasonably pertinent to the particular problem with which the inventor was involved. In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004). See also In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The first test to determine if a prior art 

2a.)  Appellant argues: Appellant argues that neither reference explicitly suggests reasons for combining the references, and therefore there is no motivation for one of ordinary skill in the art to make the combination.
2b.)  Examiner’s response:  In response to Applicant’s argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one with ordinary skill in the art. In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991). Further, the U.S. Supreme Court has held that “[t]he obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007). Instead, the relevant inquiry is whether the Examiner has set forth “some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (cited with approval in KSR, 550 U.S. at 418).
While there is no expressed motivation to combine the references within the disclosure of the references, there is reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  The references are evaluated by what they suggest to one of ordinary skill in the art.  The Lewis reference suggests adding a Teflon sleeve to a moving component of a valve.  Teflon provides sealing qualities as well as a dampening of contact between components.  It would be obvious to one of ordinary skill in the art to modify Nanahara by adding a Teflon sleeve between components for the purpose of protecting the components from premature, undue wear.  The standard of “some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness” is met as the desire to extend the life expectancy of internal components of a valve is widely regarded as a desirable purpose.


3b.)  Examiner’s response:  Appellant states the objective of the pole core insert is avoidance of damage to the magnet armature and pole core components, and the wear resistance of the valve according to the invention and thus of the entire pump according to the invention is increased.  While Lewis does not expressly state the added wear resistance created by the seat seal made of Teflon, it is a known characteristic of Teflon to decrease wear and one of ordinary skill in the art would be well aware of the positive ramifications of adding an insert made of Teflon.  Appellant’s assertion that the only function of the seat seal is to move the seal against a junction to stop fluid flow is a misstatement, which will be addressed, but should not be considered a new grounds of rejection as examiner is merely addressing applicants argument.  While the only stated purpose of the seat seal may be no assist in moving a seal against a junction to stop fluid flow, there are countless other functions that are accomplished by the seat seal.  Namely, the dimensions of the seat seal are such that the spacing of the internal components are within the desired location.  The material choice has been made with consideration of the properties of the material and how they will affect the operation of the valve.  The shape of the seat seal is such that it helps position other components and hold other components in the proper position.  To strip down the purpose of an element or component of an invention to the articulated purposes is to limit the understanding and knowledge of inventors and those of ordinary skill in the art to that of a novice within the field.  Materials, dimensions, and orientations carry with them inherent properties that need not be expressly stated in order for ones of ordinary skill to appreciate the benefits associated with specific components.


4b.)  Examiner’s response: While Nanahara does have design fail-safes in place to reduce vibration, applicant’s argument is merely conclusory and amounts to a mere statement of patent-ability, because it is unclear as to why one of ordinary skill in the art would not be motivated to provide additional vibration reduction when said additional vibration reduction comes as a secondary benefit provided by an insert that primarily would function to limit wear by components within the valve of Nanahara contacting each other.  Furthermore, Nanahara being silent regarding lessening the wear created by components contacting each other does not indicate that wear will not occur.  It does not indicate that decreasing the wear between components is not a desired benefit within the valve.  It merely means, Nanahara did not mention wear between components.  The lack of explicit mention of the benefits of Teflon in Lewis to not negate the benefits.  One of ordinary skill in the art is well aware of the benefits provided by specific materials, Teflon included.  Appellant’s reliance on an incomplete reading of the benefits of Teflon being limited only to those stated in the disclosure of a reference is improper.  The seal seat of Lewis, which is made of Teflon, would provide a barrier between any other components and the valve body.  Said barrier acts to prevent wear of the portion of the valve body that is covered by the seat seal.  It would be obvious to one of ordinary skill in the art that application of the same barrier to the moving valve body of Nanahara would result in the inherent protection and wear resistance of the valve body and any other component that a Teflon seat seal would be positioned on.

5a.)  Appellant argues that the limitations set forth in Claim 22 are not met by the combination of Nanahara and Lewis.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
Conferees:
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753      
                                                                                                                                                                                                  /MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.